IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


 TRUST-ED SOLUTIONS, LLC,                         )
                                                  )
        Plaintiff/Counterclaim-Defendant,         )
                                                  )
        v.                                        )
                                                  )
 GILBERT LLP,                                     ) C.A. No. N20C-06-229 MMJ CCLD
                                                  )
         Defendant/Counterclaim-                  )
 Plaintiff/Third-Party Plaintiff,                 )
                                                  )
        v.                                        )
                                                  )
 RACHEL L. COSGROVE,                              )
                                                  )
        Third-Party Defendant.                    )


                                         ORDER

      The Court has considered Gilbert LLP’s Motion for Relief Under Rule 37 (the
“Motion”), and Trust-Ed and Cosgrove’s Response in Opposition, the Court finds that:
      (1)     Trust-Ed’s production of Cosgrove’s Wells Fargo records eliminates the
need for preparation and production of the summary ordered at the conclusion of the
August 10, 2022 hearing.
      (2)     Also ordered on August 10, 2022 was production of correspondence with
Wells Fargo relating to Trust-Ed’s attempts to obtain records from Wells Fargo. This
correspondence must be produced within 10 days of the date of this Order.
      (3)     The issue of sanctions will be considered at the conclusion of the case.


      IT IS SO ORDERED.
                                                       /s/ Mary M. Johnston
                                                 The Honorable Mary M. Johnston
Dated: November 14, 2022